DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amended claims dated 12/28/2020 were not properly annotated. The Examiner requested a supplemental amendment with properly annotated claims. A supplemental response was filed on 3/3/2021.

The amendments and arguments presented in the papers filed 3/3/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 8/27/2020 listed below have been reconsidered as indicated:
a)	The objections and rejections of claims 11, 14, 15, 17, 28 and 29 are rendered moot in view of the cancellation of the claims and are withdrawn as such.

b)	The objections of claims 1 and 31 are withdrawn in view of the amendments to the claims.

c)	The rejections of claims 1-8, 18-22 and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the amendments to the claims.

d)	The rejections of claims 1, 4, 6-8, 18-22 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Drawings
The replacement drawings were received on 12/28/2020.  These drawings are not accepted. The drawings submitted are executed in color, in particular Figures 1A, 2, 3, 7B, 10C, 11B, 11C and 12.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
In the present case, a petition has not been filed, the fee has not been paid and the specification has not been amended.

Specification
The following are new objections necessitated by the amendments to the claims.
In paragraph 88, the sequence:
5’ GGGACACCUGAGUGUCCC(X)mUUGUUGAGUAGAGUGUGAGCUCCGUAACUAG UUACAUCACGGGAGAUGUAACUGAAUGAAAUGGUGAAGGACGGGUCC(X)nGGCUGCUUCGGCAGCC- 3’

is provided. The sequence is not properly identified with a SEQ ID NO.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 5 the claim recites “the isolated nucleic acid sequence” presumably in reference to an “isolated nucleic acid molecule” introduced in line 1. It is suggested a single term consistently be used when referring to a particular element.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  starting in line 9 the claim recites “the isolated nucleic acid” presumably in reference to an “isolated nucleic acid molecule” introduced in line 1. It is suggested a single term consistently be used when referring to a particular element.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  in line 10 the claim recites “the target nucleic acid” presumably in reference to a “target nucleic acid sequence” introduced in line 2. It is suggested a single term consistently be used when referring to a particular element.  Appropriate correction is required.

1 is objected to because of the following informalities:  in line 15 the claim recites “the target nucleic acid” presumably in reference to a “target nucleic acid sequence” introduced in line 1. It is suggested a single term consistently be used when referring to a particular element.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  in line 18 the claim recites “the isolated nucleic acid sequence” presumably in reference to an “isolated nucleic acid molecule” introduced in line 1. It is suggested a single term consistently be used when referring to a particular element.  Appropriate correction is required.

Claim 31 is objected to because of the following informalities: starting in line 5 the claim recites “the isolated nucleic acid sequence” presumably in reference to an “isolated nucleic acid molecule” introduced in line 2. It is suggested a single term consistently be used when referring to a particular element.  Appropriate correction is required.

Claim 31 is objected to because of the following informalities: starting in line 10 the claim recites “the isolated nucleic acid” presumably in reference to an “isolated nucleic acid molecule” introduced in line 2. It is suggested a single term consistently be used when referring to a particular element.  Appropriate correction is required.

Claim 31 is objected to because of the following informalities:  in line 11 the claim recites “the target nucleic acid structure” presumably in reference to a “target nucleic .  Appropriate correction is required.

Claim Interpretation
Claim 1 is interpreted as being drawn to an isolated nucleic acid molecule. The molecule has the following elements: A, R2, C2, R3, C1, R4 and B, orientated in a 5’ to 3’ direction, and is a RNA sequence.
The elements are described by their function rather than by their structural features.
Elements A and B are each a domain that forms stabilizing secondary structure within the domain. Secondary structures are defined by the instant specification as being “base-pairing interactions within a single molecule or set of interactive molecules” (para. 39) and are further defined in the claim as being selected from the group consisting of stems, stem loops, t-RNA type structures, cloverleaves, tetraloops, pseudoknots and combinations thereof. The “t-RNA type structures” are understood to have a distinctive folded structure with three hairpin loops that form the shape of a three-leafed clover in view of the Remarks (p. 18). The structures recited in the Markush group are considered to be sufficient for a secondary structure to be a “stabilizing secondary structure”. 
C1 and C2 are domains that bind to the target nucleic acid. The domains broadly encompass any domain having a nucleic acid sequence that binds any target nucleic acid through hybridization. 
R2 and R4 are broadly any region that does not bind to the target nucleic acid.


Claim 2 limits claim 1 by further requiring region R1 5’ of domain A and region R5 3’ of domain B. The two regions are made of nucleic acids that do not bind the target nucleic acid sequence and are capable of forming secondary structures. Secondary structures are interpreted as described above.

Claim 3 limits claim 1 by further requiring R2 and R4 as regions capable of forming secondary structures or linear structures.



Claim 5 limits claim 1 by further requiring elements A and B to each form a stem loops.

Claim 6 limits claim 5 by further requiring the stems of the stem loops of domains A and B each are 6 and/or 7 nucleotides base-pairs in length.

Claim 7 limits claim 1 by further requiring the nucleic acid domains C1 and C2 to complementarily bind to the 5’ and 3’ ends of the target nucleic acid sequence. Because the target nucleic acid sequence is not a structural feature the claimed product, no particular structure is imposed on the domains C1 and C2. The domains simply must have a nucleic acid sequence that is capable of binding to the 5’ and 3’ ends of some undefined target nucleic acid.

Claim 8 limits claim 1 by further requiring the domains C1 or C2 have lengths of 9-13 nucleotides or 9-13 nucleotides, respectively.

Claim 18 limits claim 1 by further requiring the product to comprise a combination comprised of SEQ ID NO: 1; SEQ ID NO: 2658; and SEQ ID NO: 2659, in that order. The claim is interpreted as requiring the full length sequences of each of SEQ ID NO: 1, SEQ ID NO: 2658 and SEQ ID NO: 2659. The sequences are arranged in a 5’ to 3’ orientation. Furthermore, the sequences themselves define their structural relationship to each other. SEQ ID NO: 1 has a 3’ sequence “n” attached to SEQ ID NO: 2658 and SEQ ID NO: 2658 has a 3’ sequence “n” attached to SEQ ID NO: 2659. The 3’ sequences “n” are sequences complementary to the target RNA as specified in the Sequence Listing. Thus, the product has the following 5’ to 3’ structure: SEQ ID NO: 1 (comprising claimed domain A and region R2); “n2”, (which is the claimed target binding domain C2); SEQ ID NO: 2658 (comprising claimed R3); “n1” (which is the claimed target binding domain C1); and SEQ ID NO: 2659 (comprising claimed region R4 and domain B).

Claims 19 and 20 limit claim 1 by further requiring the product to comprise the full length sequence of at least one of the recited nucleic acid sequences. The recitation “the sequence selected from the group consisting of…” is interpreted as requiring the isolated nucleic acid molecule to comprise the full length sequence of at least of the recited SEQ ID NOs.
The SEQ ID NOs of claim 20 are each understood to include an R3 region between domains C1 and C2. The regions of each sequence corresponding to domains 

Claim 21 further limits claim 1 by describing the target nucleic acid sequence. However, the target nucleic acid sequence is not a structural feature of the claimed product. The C1 and C2 domains simply must have a nucleic acid sequence that is capable of binding to some RNA or miRNA target nucleic acid sequence. The claim language does not impose any meaningful structural limitation on the structure of the product of claim 1 because essentially any C1 and C2 domain is capable of interacting with some RNA or miRNA target nucleic acid sequence.

Claim 22 further limits claim 21 by describing the target nucleic acid sequence. However, the target nucleic acid sequence is not a structural feature of the claimed product. The C1 and C2 domains simply must have a nucleic acid sequence that is capable of binding to miRNA target nucleic acid sequence. The claim language does not impose any meaningful structural limitation on the structure of the product of claim 21 because essentially any C1 and C2 domain is capable of interacting with some miRNA target nucleic acid sequence.

	Claim 31 is drawn to a kit. The kit comprises an isolated nucleic acid molecule, which is the same as that of the product of claim 1. The isolated nucleic acid molecule is interpreted in the same manner as claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, as amended recites “within the region”. The claim sets forth multiple regions, for example the regions of R2, R3, R4, R1 and R5. It is unclear which ones form secondary or linear structures or if it is a combination of regions. If applicant intends regions R1 and R5 to each form a second structure, it is suggested the claim be amended to reflect the structure. For example, the claim may be amended to recite “each of R1 and R5 comprises secondary structures”.
Regarding claim 3, as amended recites “within the region”. The claim sets forth multiple regions, for example the regions of R2, R4 and R3. It is unclear which ones form secondary or linear structures. If applicant intends regions R2 and R4 to each comprise secondary or linear structures, it is suggested the claim be amended to reflect the structure. For example, the claim may be amended to recite “each of R2 and R4 comprising a secondary or linear structure”.
Claim 4 depends from claim 3 and is rejected for the same reason.
Regarding claim 5, as amended recites “within the domain”. The claim sets forth multiple domains, for example the domains of A, B, C1 and C2. It is unclear which ones form the stem loop. It applicant intends domains A and B to each comprise a stem loop structure, it is suggested the claim be amended to reflect the structure. For example, the claims may amended to recite “each of domains A and B comprises a stem loop”.
Claim 6 depends from claim 5 and is rejected for the same reason.

Conclusion
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634